This action is in negligence to recover damages for the death of plaintiff’s husband, which occured on April 19,1940. The answer in addition to a general denial alleges as a defense that the accident occurred and the injuries were sustained while plaintiff’s intestate was using a pass containing a provision releasing the defendant from damages because of negligence. Plaintiff moved to strike out the separate defense and the Special Term denied the application. Order unanimously affirmed, without costs. Present — Hill, P. J., Bliss, Heffernan, Schenck and Poster, JJ.